Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.
Applicant’s election without traverse of 1-11 in the reply filed on 2/18/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20200070417A1). 
As for claim 1, Elsey teaches
An additive manufacturing system (figure 1), comprising: a first support substrate having a first side and a second side (fig. 1, 101), the first support substrate being at least partially transparent to an illumination [0057], and the first side of the first support substrate being configured to support a material such that the material is exposed to the illumination (fig. 1, 104); a first illumination train configured to project the illumination toward the second side of the first support substrate such that the illumination passes through the substrate so as to illuminate the particulate material, the first illumination train optionally being configured to project the illumination in accordance with a preprogrammed pattern (116); and a print head (120), the print head being configured to translate a fused region formed from particulate material supported by the first side of the first support substrate in a direction away from the first side of the first support substrate.
	Elsey is silent to support a particulate material. However, Elsey teaches a fluid material 104. One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to use a particulate material instead of a fluid. One would have been motivated to substitute one known substance for another. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235
	As for claim 2, Elsey teaches:
The additive manufacturing system of claim 1, wherein the direction is parallel to and against gravity (see fig. 1).
	As for claim 7, Elsey teaches:
The additive manufacturing system of claim 1, wherein the first illumination train comprises a laser [0085].
	As for claim 8, Elsey teaches:
The additive manufacturing system of claim 1. Elsey is silent to further comprising a resin support substrate having a first surface, the first surface being configured to support an amount of curable resin thereon. However, Elsey teaches a first support substrate having a first side and a second side (fig. 1, 101). 
	One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to duplicate a support substrate. One would have been motivated since it has been held that a mere duplication of parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
	As for claim 9, Elsey teaches:
The additive manufacturing system of claim 8, but is silent to wherein the resin support substrate is configured to receive a fused region of particulate material such that the fused region contacts the amount of curable resin. However, Elsey teaches a fluid material 104. One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to use a particulate material instead of a fluid. One would have been motivated to substitute one known substance for another. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
Allowable Subject Matter
Claims 3-6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741